AMICABLE action. Report to April term, 1841 read, approved and judgment nisi.
Ridgely and Brinckloc, for defendant, now filed an affidavit, and moved a rule to show cause why the report should not be set aside; but the court refused to lay the rule, on the ground that the application was too late, the term to which the report was returned having elapsed without objection, and judgment having been rendered. The award of referees, approved by the court, is made by the law as available as a verdict of a jury, which the court would not set aside after the term had elapsed. (Dig. 112.)
                                                    Rule refused.